UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1062


ADEPTECH SYSTEMS, INC.,

                Plaintiff – Appellant,

           v.

FEDERAL HOME LOAN MORTGAGE CORPORATION,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00383-LMB-JFA)


Argued:   December 7, 2012                 Decided:   December 28, 2012


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Peter Linn Goldman, Alexandria, Virginia, for Appellant.
Jerry Cuomo, LANDMAN, CORSI, BALLAINE & FORD, PC, Newark, New
Jersey, for Appellee.     ON BRIEF: Mark S. Landman, LANDMAN,
CORSI, BALLAINE & FORD, PC, New York, New York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellant Adeptech Systems, Inc. (“Adeptech”) appeals the

district court’s grant of Appellee Federal Home Loan Mortgage

Corporation’s (“FM”) motion for summary judgment.                            The district

court’s entry of judgment terminated Adeptech’s action against

FM,   which    asserted       claims   under       Virginia       law     arising    out   of

Adeptech’s negotiation with FM to supply it with loan review

software created by Visionet Systems, Inc. (“Visionet”).                                   For

the reasons set forth below, we affirm.

      The district court concluded that the evidence provided by

Adeptech      was     insufficient       to       create    any     genuine       issue    of

material      fact,     and     thus     found          judgment        against     Adeptech

appropriate as a matter of law.                   As relevant to this appeal, the

district      court    rejected      Adeptech’s         breach     of    contract     claim,

holding that no reasonable interpretation of the confidentiality

agreement between FM and Adeptech prevented FM from discussing

Adeptech’s         confidential      pricing        information           with    Visionet,

Adeptech’s         bidding    partner.            The    district        court    similarly

rejected      Adeptech’s       civil   conspiracy          claim        because     Adeptech

supplied      no    evidence    to   support       its     allegations       that    FM    and

Visionet had formed a secret agreement to cut Adeptech out of

the software deal in order to deprive Adeptech of fees owed it

as the “value-added reseller” of the software.



                                              2
       The   district       court     also       denied   Adeptech’s      motion     for

spoliation sanctions, finding that Adeptech failed to show FM

had      purposefully        destroyed       relevant       email      evidence       in

anticipation of litigation, crediting instead the evidence that

FM had destroyed the emails at issue pursuant to its normal

document retention policies.

       We review the district court’s grant of summary judgment de

novo, affirming only if the evidence, viewed in the light most

favorable     to    Adeptech,       fails    to    create    a   genuine    issue    of

material fact.         Couch v. Jabe, 679 F.3d 197, 200 (4th Cir.

2012).       We    review   the     district      court’s   denial   of    Adeptech’s

motion for spoliation sanctions for abuse of discretion.                            See

Vulcan Materials Co. v. Massiah, 645 F.3d 249, 260 (4th Cir.

2011).

       Having carefully reviewed the evidence of record, briefs,

and applicable law and considering the parties’ oral arguments,

we affirm the entry of summary judgment for the reasons stated

by the district court in its thorough opinion.                         See Adeptech

Sys., Inc. v. Fed. Home Loan Mortg. Corp., No. 11-cv-383-LMB-

JFA, 2011 WL 6820184 (E.D. Va. Dec. 28, 2011).                       We also affirm

the decision to deny Adeptech’s motion for spoliation sanctions

as    well   within    the    district       court’s      exercise   of    its     broad

discretion.

                                                                             AFFIRMED

                                             3